     Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 1 of 11 PAGEID #: 121




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

    Jiangbo Zhou, et al.,                             )
                                                      )
                   Plaintiffs,                        ) Case No.: 1:20-cv-00018
                                                      )
                   vs.                                ) Judge Michael R. Barrett
                                                      )
    The Lincoln Electric Co., et al.,                 )
                                                      )
                   Defendants.                        )



                                                 ORDER

           This matter is before the Court on Defendant The Lincoln Electric Company’s

Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6). (Doc. 9). Plaintiffs have filed an

“objection” (Doc. 15), to which Defendant has replied (Doc. 18). For the reasons that

follow, Defendant’s Motion will be GRANTED.

      I.      BACKGROUND 1

           Plaintiffs Jiangbo Zhou and Yinu Wang, husband and wife, bring their Complaint

under federal diversity jurisdiction, 28 U.S.C. § 1332. (Doc. 1 ¶¶ 1, 2, 5).

           On January 11, 2018, Zhou was working as a welder at Senesco Marine, LLC,

located in North Kingstown, Rhode Island. (Id. ¶ 7). Specifically, he was welding

frames and brackets for structural support in a ship’s void tank when an explosion




1 Defendant’s Motion is brought pursuant to Fed. R. Civ. P. 12(b)(6). For purposes of deciding it,
therefore, and except as qualified infra, the Court accepts as true the factual allegations made by
Plaintiffs in their Complaint. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                                     1
  Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 2 of 11 PAGEID #: 122




occurred. (Id. ¶¶ 8, 9). Zhou was transported to a hospital, where he was diagnosed

with bone fractures and burns to 40% of his body. (Id. ¶ 24).

       At the time of the explosion, Zhou was using a welding torch “designed, built,

assembled, tested, manufactured, advertised, distributed and sold” by Defendant J.W.

Harris Co., Inc., d/b/a The Harris Products Group. (Id. ¶¶ 3, 8). The cause of the

explosion was a “flashback” that occurred inside the welding torch. (Id. ¶ 12). A

flashback occurs when a flame is propogated back into the torch and ignites the fuel

source, resulting in an explosion. (Id.). Flashbacks are a known hazard of welding

torches. (Id. ¶ 18). The “well-known and proven” way to prevent flashbacks is by the

use of a flashback “arrestor.” (Id.). A flashback arrestor prevents a flame from reaching

the fuel source and causing an explosion. (Id. ¶ 13).

       Defendant Harris Products’ welding torch was “designed, manufactured and sold”

without a flashback arrestor. (Id.). Rather, it was “designed, manufactured and sold”

with only a “Flash Guard” 88-6CVTL reverse flow check valve, which was not capable of

suppressing a flashback flame from reaching the fuel source. (Id. ¶¶ 20, 21).

       Harris Products “designs, manufactures and sells” flashback arrestors at an

additional cost, however. (Id. ¶ 15). Harris Products states on its website that flashback

arrestors “are used to prevent damage to equipment, but more importantly to prevent

personal injury.” (Id. ¶ 19). Harris Products states in its online catalog that flashback

arrestors “are an important product in making the operator and industry a much safer

workplace.” (Id. ¶ 16).




                                             2
  Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 3 of 11 PAGEID #: 123




         Plaintiffs’ filed an eight-count Complaint against two Defendants, Harris Products

and The Lincoln Electric Company. Counts One through Four are against Defendant

Harris Products alleging, with regard to the welding torch: (1) defective design (Ohio

Rev. Code § 2307.75); (2) defective manufacturing (Ohio Rev. Code § 2307.74); (3)

inadequate warning or instruction (Ohio Rev. Code § 2307.76); and (4)

misrepresentation (Ohio Rev. Code § 2307.77). (Doc. 1 ¶¶ 28–77). Plaintiff Wang, as

spouse, claims loss of consortium as to all counts. (Id.). Counts Five through Eight are

against Defendant Lincoln Electric and mirror Counts One through Four. (See id. ¶¶

78–128). Plaintiffs attach to their Complaint (as Exhibit 1) two documents: a purchase

order dated 03/03/2015 from Senesco Marine LLC (Zhou’s employer) addressed to

Total Welding Supply, Inc. and an invoice dated March 5, 2015 from Total Welding

Supply referencing Senesco’s purchase order. All parts listed begin with the prefix

“HAR” followed by a number.

         Harris Products timely filed an answer to Plaintiff’s Complaint. (See Doc. 11).

Lincoln Electric, however, has filed a Motion to Dismiss all four claims asserted against

it. This matter is fully briefed and ripe for review.

   II.      LEGAL STANDARD

         Rule 12(b)(6) allows a party to move to dismiss a complaint for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To withstand a

dismissal motion, a complaint must contain “more than labels and conclusions [or] a

formulaic recitation of the elements of a cause of action.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The Court does not require “heightened fact

pleading of specifics, but only enough facts to state a claim for relief that is plausible on

                                               3
  Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 4 of 11 PAGEID #: 124




its face.” Id. at 570 (emphasis added). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A district court examining the sufficiency of a complaint must accept the well-

pleaded allegations of the complaint as true. Id.; DiGeronimo Aggregates, LLC v.

Zemla, 763 F.3d 506, 509 (6th Cir. 2014).

   III.      ANALYSIS

          The original premise of Lincoln Electric’s Motion argued that, from the face of the

Complaint, Plaintiffs are suing for injuries Zhou sustained while using Harris Products’

(and not Lincoln Electric’s) welding torch. (Doc. 9 at PageID 46–47). Lincoln Electric

was sued because Plaintiffs claim, mistakenly, that Lincoln Electric is Harris Products’

“parent” company. (Id. at PageID 46–48). Regardless, under Ohio law, parent

companies can be held liable for the torts of their subsidiaries only if there is a basis for

piercing the corporate veil, which Plaintiffs have failed to allege. (Id. at PageID 49–50

(citing Flowers v. Oglebay Norton Co., No. 1:09CV697, 2009 WL 10689432, at *2 (N.D.

Ohio Nov. 17, 2009)). Thus, Plaintiffs’ allegations against Lincoln Electric fail to state a

claim upon which relief can be granted.

          Lincoln Electric misstates the allegations in their Complaint, according to

Plaintiffs. (Doc. 15 at PageID 82). They refer the Court to paragraph 4 of their

Complaint, which states “Defendant Lincoln Electric designed, built, assembled,

tested, manufactured, advertised, distributed, and sold welding products, including the

welding torch at issue in this case that caused catastrophic injury to Plaintiff Jiangbo

Zhou.” (Id. (quoting Doc. 1 ¶ 4) (emphasis added)). Plaintiffs contend that Counts Five

                                                4
    Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 5 of 11 PAGEID #: 125




through Eight address all the necessary factors under the Ohio Product Liability Act

(“OPLA”), and thus they have pled claims for direct—as opposed to derivative—liability

against Lincoln Electric. (Id. at PageID 82–83 (citing Doc. 1 ¶¶ 78–128)). Plaintiffs also

offer to amend their Complaint to properly name Harris Products’ parent company,

Lincoln Electric Holdings, Inc. (Id. at PageID 83). 2

        Lincoln Electric makes three points in its reply. First, Plaintiffs should not be

allowed to amend their Complaint to substitute Lincoln Electric Holdings, Inc. as a

defendant because any such amendment would be futile. (Doc. 18 at PageID 92).

Second, Plaintiffs’ claim that Lincoln Electric is the manufacturer of the welding torch

and thus they have a direct product liability claim against it are “belied” by the purchase

orders attached to the Complaint and to Plaintiffs’ brief in opposition. (Id. at PageID 91–

92). Finally, because it is impossible for Harris Products and Lincoln Electric to both

have manufactured the same welding product, the Court is not required, under

Twombly, to accept as true these inconsistent factual assertions. (Id. at PageID 90–91).

Lincoln Electric is correct all around.




2By way of explanation as to why they named “The Lincoln Electric Company” as a defendant, Plaintiffs
attach to their brief an invoice dated June 12, 2015 from The Harris Product Group (referencing
Senesco’s purchase order dated 03/03/2015) that bills to Total Welding and ships to Senesco. The
Harris Products’ invoice contains this disclaimer at the bottom:

        YOU MUST COMPLY WITH APPLICABLE U.S. EXPORT LAWS WHEN
        SHIPPING GOODS PURCHASED FROM THE LINCOLN ELECTRIC
        COMPANY.

(Doc. 15-1 at PageID 86 (emphasis added)).


                                                  5
  Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 6 of 11 PAGEID #: 126




   A. Plaintiffs Will Not Be Allowed to Amend the Complaint to Substitute the
      Correct Parent Company

       As a preliminary matter, Lincoln Electric asks the Court to take judicial notice that

it is not the parent company of Harris Products. (Doc. 9 at PageID 46 n.1 (citing Fed. R.

Evid. 201(b)(2) (“The court may judicially notice a fact this is not subject to reasonable

dispute because it can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.”) & Fed. R. Evid. 201(c)(2) (“The court must

take judicial notice if a party requests it and the court is supplied with the necessary

information.”)). Rather, it explains that Lincoln Electric Holdings, Inc. is the parent

company of Harris Products:

       Lincoln Electric Holdings, Inc. is the parent company of both Harris
       and Lincoln Electric. Lincoln Electric began operations in 1895.
       See Lincoln Electric Holdings SEC Form 10-K, Dec. 31, 2018,
       available at https://ir.lincolnelectric.com/static-files/c50451cb-e9cb-
       4740-9a13-b40d045b5f05. Lincoln Electric reorganized in 1998
       into a holding company structure, and Lincoln Electric Holdings,
       Inc. became the publicly-held parent of Lincoln Electric. See id.
       Lincoln Electric Holdings, Inc. then acquired Harris in 2005. See
       Lincoln Electric Holdings Acquires J. W. Harris, Jan. 4, 2005,
       https://mergr.com/lincoln-electric-holdings-acquires-j.w.-harris.


(Doc. 9 at PageID 46 n.1). The Court has reviewed these sources and concludes that

their accuracy cannot be reasonably questioned. Accordingly, and observing that

Plaintiffs appear to not object, the Court takes judicial notice that the parent company of

Defendant The Lincoln Electric Company and Defendant J.W. Harris Co., Inc., d/b/a

The Harris Products Group is Lincoln Electric Holdings, Inc. The Court also takes

judicial notice that the current defendants, Lincoln Electric and Harris Products, are

sister companies.



                                              6
  Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 7 of 11 PAGEID #: 127




       With these corporate formalities settled, the Court now considers whether

Plaintiffs “willingness” to amend their Complaint to substitute the “correct corporate

name” should be allowed. The Court concludes it should not, because any such

amendment would be futile.

       No formal motion to amend has been filed. But were Plaintiffs to file one, “[t]he

court should freely give leave when justice so requires. See Fed. R. Civ. P. 15(a)(2). A

motion to amend may be denied, however, where there is “futility of amendment[.]”

Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d 505, 520 (6th Cir. 2010)

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “A proposed amendment is futile if

the amendment could not withstand a Rule 12(b)(6) motion to dismiss.” Rose v.

Hartford Underwriters Ins. Co., 203 F.3d 417 420 (6th 2000) (citation omitted).

       Plaintiffs agree that they allege no factual basis for piercing the corporate veil in

the Complaint. Instead, they claim to sue Harris Products’ parent—whatever the correct

corporate name—for direct product liability under the OPLA. Yet as discussed infra, the

Court is not required to accept as true inconsistent factual allegations concerning the

identity of the manufacturer of the welding torch used by Plaintiff Zhou. Thus, any such

amendment could not withstand a Rule 12(b)(6) motion to dismiss.



   B. The Court is Not Required to Accept as True Inconsistent Factual
      Allegations Concerning the Identity of the Manufacturer of the Welding
      Torch within this Complaint and in a Related Action

       On a Rule 12(b)(6) motion, a district court “may consider exhibits attached [to the

complaint], public records, items appearing in the record of the case and exhibits

attached to defendant's motion to dismiss so long as they are referred to in the


                                              7
    Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 8 of 11 PAGEID #: 128




complaint and are central to the claims contained therein, without converting the motion

to one for summary judgment.” Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673,

681 (6th Cir. 2011) (internal quotation and citation omitted). Thus, the Sixth Circuit has

taken a liberal view of what matters fall within the pleadings for purposes of Rule

12(b)(6). See Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001). The ability of the

court to consider supplementary documentation has limits, however, in that it must be

“clear that there exist no material disputed issues of fact concerning the relevance of the

document.” Mediacom Se. LLC v. BellSouth Telecomms., Inc., 672 F.3d 396, 400 (6th

Cir. 2012) (internal quotation and citation omitted).

        Before the Court are three documents—all central to Plaintiffs’ claims—that

purport to trace the purchase of the welding torch used by Plaintiff Zhou 3: a Senesco

purchase order sent to Total Welding Supply, Total Welding Supply’s return invoice to

Senesco, and a Harris Products’ invoice to Total Welding Supply that ships product to

Senesco. All parts listed on each document begin with the prefix “HAR” followed by a

number. Also before the Court is a complaint filed on February 18, 2020 in the District

of Rhode Island, captioned Zhou, et al. v. Total Welding Supply, Inc., No 1:20-cv-

00082. 4 In that complaint, which sues over the same welding torch explosion, Plaintiffs

allege, “Total Welding designed, built, assembled, tested, manufactured, advertised,

distributed and sold the Harris Products welding torch (hereafter “welding torch”) at




3(See Doc. 1 ¶ 8).
4This Court may—and does—take judicial notice of the Rhode Island litigation in resolving the instant
motion to dismiss without converting it to one for summary judgment. See Rodic v. Thistledown Racing
Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980).

                                                   8
  Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 9 of 11 PAGEID #: 129




issue in this case that caused catastrophic injury to Plaintiff Jiangbo Zhou.” (Doc. 18-1,

Rhode Island Complaint ¶ 35 (emphasis added)).

       In this civil action, Plaintiffs allege identical claims against both Defendants. That

is, they allege that both Harris Products and Lincoln Electric manufactured the welding

torch that caused injury to Plaintiff Zhou. Cf. (Doc. 1 ¶ 29 (Count One), ¶ 48 (Count

Two), ¶ 59 (Count Three), ¶ 71 (Count Four)) with (Doc. 1 ¶ 79 (Count Five), ¶ 98

(Count Six), ¶ 109 (Count Seven), ¶ 121 (Count Eight)). Obviously, this is not possible.

As Lincoln Electric correctly points out, the Court is not required to accept as true

inconsistent factual allegations concerning the identity of the manufacturer. See Pierce

v. Fordham Univ., Inc., No. 15-CV-4589, 2016 WL 3093994, at *2 n.1 (S.D.N.Y June 1,

2016) (“It is well established that, where a plaintiff’s own pleadings are internally

inconsistent, a court is neither obligated to reconcile nor accept the contradictory

allegations in the pleadings as true in deciding a motion to dismiss.”) (internal quotation

marks and citation omitted), aff’d, 692 F. App’x 644 (2d Cir. 2017). And on this basis,

the Court could dismiss the OPLA claims altogether:

              The inconsistent factual statements of the Omnibus
       Complaint are not saved by the Federal Rules of Civil Procedure’s
       allowance of alternative pleading. While Rule 8(d)(3) allows
       inconsistent claims—a plaintiff may, for example, bring claims for
       both intentional and unintentional torts, even where recovery on
       both would be impossible—it does not allow what Plaintiffs are
       attempting to do here—namely, to make “clashing factual
       assertions . . . in the context of the same claim.”


Aaron v. Medtronic, Inc., 209 F. Supp. 3d 994 (S.D. Ohio 2016) (quoting Nat’l W. Life

Ins. Co. v. Merrill Lynch, Pierce, Fenner & Smith, 175 F. Supp. 2d 489, 492 (S.D.N.Y.

2000) (dismissing fraud claim where plaintiff made contradictory factual allegations as to

                                              9
 Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 10 of 11 PAGEID #: 130




knowledge)) (emphasis added). Here, Plaintiffs do not allege alternative theories of

recovery, but, rather, “clashing factual assertions” as to which entity is liable under the

OPLA for manufacturing the welding torch.

         But dismissal of the OPLA claims altogether, that is as to both Defendants, is not

the relief sought. Harris Products and Lincoln Electric are represented by the same

counsel. As noted, Harris Products filed an answer to Plaintiffs’ Complaint. Only

Lincoln Electric seeks dismissal, pointing out that, in the Rhode Island litigation,

Plaintiffs allege that the welding torch is identified as a “Harris Products welding torch.”

This allegation, read in connection with the purchase orders and invoices attached to

the Complaint and the memoranda filed in connection with the instant Motion, allows the

plausible inference that Harris Products, and not Lincoln Electric, manufactured the

welding torch that injured Plaintiff Zhou. To rule otherwise would allow Plaintiffs to

make clashing factual assertions in this case, and then contradict those clashing

assertions in a different case. See Munno v. Town of Orangetown, 391 F. Supp. 2d

263, 268 (S.D.N.Y. 2005) (courts may take judicial notice of “admissions in pleadings

and other documents in the public record filed by a party in other judicial proceedings

that contradict the party’s factual assertions in a subsequent action.”) (citation and

quotation omitted).

   IV.      CONCLUSION

         Consistent with the foregoing, Defendant The Lincoln Electric Company’s Motion

to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. 9) is hereby GRANTED. Counts

Five through Eight of Plaintiffs’ Complaint are DISMISSED with PREJUDICE. This



                                             10
    Case: 1:20-cv-00018-MRB Doc #: 20 Filed: 05/15/20 Page: 11 of 11 PAGEID #: 131




product liability case will proceed solely against Defendant J.W. Harris Co., Inc. 5 A

follow-up status conference will be set by separate notice.

        IT IS SO ORDERED.

                                                          /s/ Michael R. Barrett
                                                          Michael R. Barrett, Judge
                                                          United States District Court




5 Should newly-discovered evidence indicate that The Lincoln Electric Company actually played a role in
the design or manufacture of the welding torch, the Court will entertain a motion to reconsider its ruling.

                                                     11
